DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/822,041, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application is not understood to disclose an assistance device that accommodates an endotracheal tube within the device (instant claims 1, 4, 10 and 15), i.e. that has a lumen sized and shaped so that the endotracheal tube is axially movable through the lumen and longitudinal opening sized to accommodate an endotracheal tube, because the provisional is only discusses the lumen accommodating an guide wire/bougie, see e.g. paras [0023] and [0026] of the provisional application. Additionally, the provision application makes no mention of “a ramp…configured to be inserted in the patient’s vocal cords” (instant claims 1-3, 9 and 12-14), or a spacer (instant claims 5-7), or a particular angle range between the proximal and distal portion (instant claims 8 and 11), or that the protrusion extends distally further [sic] than the ramp (instant claim 17). As such, none of the claims receive the filing date of the provisional application; they all receive the filing date of the instant application, that is, 3/20/2020.

Drawings
	Per 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.” Because the instant drawings do not illustrate one of the exempted types of images described in 37 CFR 1.84(b)(1) and MPEP 608.02.VII.B, a photograph or grayscale image is not the only practical medium for illustrating the claimed invention and thus the photograph or grayscale images within the instant drawings (Figs. 3A and 4A) should be replaced by line drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 11, 15 and 17 are objected to because of the following informalities:  
Claim 4, lines 1-2 would be more clearly presented as “along the length of the tubular member” since a lumen is technically a hollow space and not something that itself can define an opening
Claim 11, line 1 should not have a space between ‘where’ and ‘in’
Claim 15, lines 1-2 would be more clearly presented as “along the length of the tubular member” since a lumen is technically a hollow space and not something that itself can define an opening
Claim 17, line 1 should read “farther” because ‘farther’ is the appropriate term of physical distance
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 5,339,805; hereinafter “Parker”).
Regarding claim 10, Parker discloses an intubation assistance device (medical device 10) (Fig. 1) for facilitating insertion of an endotracheal tube or a guide wire into a patient's trachea (abstract), the device comprising:  
a curved flexible tubular member (comprising handle 14 and guide element 12) (col. 10, lines 37-47; col. 11, lines 35-37) comprising a proximal portion (to the right in Fig. 1) having a proximal end (proximal end 70), a distal portion (to the left in Fig. 1) having a distal end (at tip 48), and a curved portion (comprising arcuate sections 76,78 and most of rear wall 46) between the proximal portion and the distal portion (Fig. 1); 
a lumen (lumen 16) that extends from the proximal end of the tubular member and terminates in the curved portion of the tubular member (Fig. 1), wherein the lumen is sized and shaped so that at least one of an endotracheal tube (orotracheal tube 18) and a guide wire (a guide wire would be thinner than tube 18 and thus fully accommodated by the lumen) is axially moveable through the lumen (abstract); 
a ramp (projecting cusp 36) disposed at a distal end of the lumen (Fig. 1), wherein the ramp is angled to facilitate insertion of the at least one of the endotracheal tube and the guide wire into the patient's trachea (col. 13, lines 36-40); and 
an esophageal protrusion (comprising tip 48) in the distal portion of the tubular member (Fig. 1), wherein the esophageal protrusion is configured to be inserted in the patient's esophagus (Fig. 8; where 48 is within the esophageal opening 134).
Regarding claim 15, Parker discloses the device of claim 10, wherein the lumen comprises a longitudinal opening (channel 22) along the length of the lumen, wherein the longitudinal opening is sized to allow an endotracheal tube disposed within the lumen to be removed through the longitudinal opening in the lumen (col. 13, lines 34-36).  
Regarding claim 16, Parker discloses the device of claim 10, wherein the ramp and the lumen are arranged so that, during an intubation procedure, the at least one of the endotracheal tube and the guide wire exits the distal end of the lumen, contacts the ramp, and passes through the vocal cords (vocal cords 166) (Fig. 8; col. 13, lines 36-48).
Regarding claim 17, Parker discloses the device of claim 10, wherein the esophageal protrusion extends distally further than the ramp (Figs. 2-3).

Claim(s) 10, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertram (US 2001/0054425 A1; hereinafter “Bertram”).
Regarding claim 10, Bertram discloses an intubation assistance device (tube 5) (Fig. 2) for facilitating insertion of an endotracheal tube or a guide wire into a patient's trachea (para [0018]; wherein an endotracheal tube or guide wire is fully capable of being introduced via channel 10 in the same way as the disclosed suction catheter or fiber-optic bronchoscope, i.e. so long as the not-positively-recited tube/wire has a diameter less than that of channel 10), the device comprising:  
a curved flexible tubular member (tube shaft 6) (para 0019]) comprising a proximal portion (to the right in Fig. 2) having a proximal end (the right end in Fig. 2), a distal portion (to the left in Fig. 2) having a distal end (at tip 13), and a curved portion between the proximal portion and the distal portion (Fig. 2); 
a lumen (channel 10) that extends from the proximal end of the tubular member and terminates in the curved portion of the tubular member (Fig. 2), wherein the lumen is sized and shaped so that at least one of an endotracheal tube and a guide wire is axially moveable through the lumen (para [0018]; wherein an endotracheal tube or guide wire is fully capable of being axially movable in channel 10 in the same way as the disclosed suction catheter or fiber-optic bronchoscope, i.e. so long as the not-positively-recited tube/wire has a diameter less than that of channel 10); 
a ramp (wedge 12) disposed at a distal end of the lumen (Fig. 2), wherein the ramp is angled to facilitate insertion of the at least one of the endotracheal tube and the guide wire into the patient's trachea (para [0018]; i.e. in the same way as the suction catheter/bronchoscope); and 
an esophageal protrusion (comprising cuff 8) in the distal portion of the tubular member (Fig. 2), wherein the esophageal protrusion is configured to be inserted in the patient's esophagus (paras [0016-17).
Regarding claim 15, Bertram discloses the device of claim 10, wherein the lumen comprises a longitudinal opening (opening 14) along the length of the lumen (Fig. 2), wherein the longitudinal opening is sized to allow an endotracheal tube disposed within the lumen to be removed through the longitudinal opening in the lumen (para [0018]; wherein an endotracheal tube or guide wire is fully capable of being removed through opening 14 in the same way as the disclosed suction catheter or fiber-optic bronchoscope, i.e. so long as the not-positively-recited tube/wire has a diameter less than that of opening 14).  
Regarding claim 18, Bertram discloses the device of claim 10, wherein the ramp is coextensive with the esophageal protrusion (Fig. 2, where wedge 12 extends along the protrusion to tip 13, which is also the end of the protrusion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Tonrey (US 5,259,371; hereinafter “Tonrey”).
Regarding claim 1, Parker discloses an intubation assistance device (medical device 10) (Fig. 1) for facilitating insertion of an endotracheal tube into a patient's trachea (abstract), the device comprising: 
a curved flexible tubular member (comprising handle 14 and guide element 12) (col. 10, lines 37-47; col. 11, lines 35-37) comprising a proximal portion (to the right in Fig. 1) having a proximal end (proximal end 70), a distal portion (to the left in Fig. 1) having a distal end (at tip 48), and a curved portion (comprising arcuate sections 76,78 and most of rear wall 46) between the proximal portion and the distal portion (Fig. 1); 
a lumen (lumen 16) that extends from the proximal end of the tubular member and terminates in the curved portion of the tubular member (Fig. 1), wherein the lumen is sized and shaped so that the endotracheal tube is axially moveable through the lumen (abstract);  
a ramp (projecting cusp 36) that is coextensive with the distal end of the lumen (Figs. 1-2); and 
an esophageal protrusion (comprising tip 48) in the distal portion of the tubular member (Fig. 1), wherein the esophageal protrusion is configured to be inserted in the patient's esophagus (Fig. 8; where 48 is within the esophageal opening 134).
Parker is silent regarding wherein the ramp (36) is configured to be inserted in the patient's vocal cords (vocal cords 166). However, Tonrey teaches that it was known in the art of facilitating insertion of an endotracheal tube before the effective filing date of the claimed invention for a guide (outer tube member 14) (Tonrey Fig. 3) that braces on the arytenoid cartilages (Tonrey Fig. 6; col. 8, lines 33-40) (i.e. similar to Parker’s cusp 36, see Parker Fig. 8 and col. 12, lines 12-49) to include an extension (transition region 32) configured to be inserted in the patient's vocal cords (the transition region 32…extends into the gap 66 in between the vocal folds 68, col. 8, lines 37-40). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ramp of Parker to extend a bit farther so as to be configured to be inserted in the patient's vocal cords as taught by Tonrey, in order to provide the predictable result of a ramp that itself guides the endotracheal tube (and/or any other instrument fed through the guide) into/through the vocal cords by virtue of the ramp being placed/inserted therein, to reduce the likelihood of the endotracheal tube (and/or any other instrument fed through the guide) snagging on the vocal cords during insertion thereof. 
Regarding claim 2, Parker in view of Tonrey teaches the device of claim 1, wherein modified Parker further discloses a gap between the ramp (36) and the esophageal protrusion (48) (Parker Fig. 2), wherein the gap is configured to accommodate tissue disposed between the vocal cords and the esophagus when the ramp is positioned in the vocal cords and the esophageal protrusion is positioned in the esophagus (Parker Fig. 8 in view of Tonrey Fig. 6).
Regarding claim 4, Parker in view of Tonrey teaches the device of claim 1, wherein Parker further discloses wherein the lumen comprises a longitudinal opening (channel 22) along the length of the lumen, wherein the longitudinal opening is sized to allow an endotracheal tube disposed within the lumen to be removed through the longitudinal opening in the lumen (col. 13, lines 34-36).  
Regarding claim 12, Parker discloses the device of claim 10, wherein Parker further discloses wherein the ramp (36) is a wedge-shaped protrusion (Fig. 1), but Parker is silent regarding the ramp being configured to be inserted into the patient's vocal cords.  However, Tonrey teaches that it was known in the art of facilitating insertion of an endotracheal tube before the effective filing date of the claimed invention for a guide (outer tube member 14) (Tonrey Fig. 3) that braces on the arytenoid cartilages (Tonrey Fig. 6; col. 8, lines 33-40) (i.e. similar to Parker’s cusp 36, see Parker Fig. 8 and col. 12, lines 12-49) to include an extension (transition region 32) configured to be inserted in the patient's vocal cords (the transition region 32…extends into the gap 66 in between the vocal folds 68, col. 8, lines 37-40). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ramp/cusp of Parker to extend a bit farther so as to be configured to be inserted in the patient's vocal cords as taught by Tonrey, in order to provide the predictable result of a ramp that directly guides the endotracheal tube (and/or any other instrument fed through the guide) into/through the vocal cords by virtue of the ramp being placed/inserted therein, to reduce the likelihood of the endotracheal tube (and/or any other instrument fed through the guide) snagging on the vocal cords during insertion thereof. 
Regarding claim 13, Parker in view of Tonrey teaches the device of claim 12, wherein modified Parker further discloses a gap between the wedge-shaped protrusion (36) and the esophageal protrusion (48) (Parker Fig. 2), wherein the gap is configured to accommodate tissue disposed between the vocal cords and the esophagus when the wedge-shaped protrusion is positioned in the vocal cords and the esophageal protrusion is positioned in the esophagus (Parker Fig. 8 in view of Tonrey Fig. 6).
Regarding claim 18, Parker discloses the device of claim 10, but Parker is silent wherein the ramp is coextensive with the esophageal protrusion (because the cusp does not extend as far as the tip). However, Tonrey teaches that it was known in the art of facilitating insertion of an endotracheal tube before the effective filing date of the claimed invention for a guide (outer tube member 14) (Tonrey Fig. 3) that braces on the arytenoid cartilages (Tonrey Fig. 6; col. 8, lines 33-40) (i.e. similar to Parker’s cusp 36, see Parker Fig. 8 and col. 12, lines 12-49) to include an extension (transition region 32) configured to be inserted in the patient's vocal cords (the transition region 32…extends into the gap 66 in between the vocal folds 68, col. 8, lines 37-40). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ramp/cusp of Parker to extend a bit farther, i.e. such that it extends as far distally as/coextensively with the tip 48, so as to be configured to be inserted in the patient's vocal cords as taught by Tonrey, in order to provide the predictable result of a ramp that directly guides the endotracheal tube (and/or any other instrument fed through the guide) into/through the vocal cords by virtue of the ramp being placed/inserted therein, to reduce the likelihood of the endotracheal tube (and/or any other instrument fed through the guide) snagging on the vocal cords during insertion thereof. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Tonrey as applied to claims 2 and claim 13, and further in view of Frankel (US 4,672,960; hereinafter “Frankel”).
Regarding claims 3 and 14, Parker in view of Tonrey teaches the device of claims 2 and 13, wherein Parker further discloses wherein the gap comprises a surface configured to be in contact with at least one of: the arytenoid cartilage, arytenoid muscles, and the interarytenoid notch (Fig. 8; col. 12, lines 33-34), but the surface between cusp 36 and tip 48 of Parker appears to be more U-shaped (Fig. 2), rather than V-shaped. However, a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B, and Frankel demonstrates that it was known in the art of facilitating insertion of an endotracheal tube before the effective filing date of the claimed invention for a gap (between fin 11 and guide 1) (Figs. 9-10) that straddles the trachea and the esophagus (Fig. 10) to comprise a V-shaped surface configured to be in contact with at least one of: the arytenoid cartilage, arytenoid muscles, and the interarytenoid notch (Figs. 9-10). Therefore, it would have been an obvious design choice by an artisan before the effective filing date of the claimed invention to modify the U-shaped surface of Parker to be a V-shaped surface as taught by Frankel, in order to provide the predictable result of a suitably-shaped surface for securely straddling the tissues between the trachea and the esophagus (Parker Fig. 8 in view of Frankel Figs. 9-10).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Tonrey as applied to claim 1 above, and further in view of Van Den Berg (US 6,378,521 B1; hereinafter “Van Den Berg”).
Regarding claims 5-7, Parker in view of Tonrey teaches the device of claim 1, but Parker is silent regarding a spacer attached to the distal portion and the curved portion of the tubular member, wherein the spacer and the ramp are disposed on opposite sides of the tubular member, wherein the spacer is configured to fit within the hypopharynx of the patient, wherein the spacer is configured to contact a posterior surface of the hypopharynx. However, Van Den Berg teahces that it was known in the endotracheal tube art before the effective filing date of the claimed invention to provide a device that straddles the trachea and esophagus (Fig. 3) with a spacer (the element labeled 2 in Figs. 3-4) attached to a distal portion (element labeled 3 in Figs. 3-4) and a curved portion (where 2 is connected to 1 in Figs. 3-4) of a tubular member, wherein the spacer and a ramp (left/top element 4) are disposed on opposite sides of the tubular member (Figs. 3-4), wherein the spacer is configured to fit within the hypopharynx of the patient, wherein the spacer is configured to contact a posterior surface of the hypopharynx (Fig. 3), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Parker to include a spacer attached to the distal portion and the curved portion of the tubular member, wherein the spacer and the ramp are disposed on opposite sides of the tubular member, wherein the spacer is configured to fit within the hypopharynx of the patient, wherein the spacer is configured to contact a posterior surface of the hypopharynx as taught by Van Den Berg, in order to provide the predictable result of a means for ensuring a seal between the device and the tracheal opening and/or between the esophagus/trachea and mouth by pushing the member 12 of Parker against the tracheal opening and filling/sealing the hypopharynx area.
Regarding claim 9, Parker in view of Tonrey teaches the device of claim 1, but with the modification of Parker to have a longer cusp, Parker in view of Tonrey does not explicitly teach wherein the esophageal protrusion (continues to) extends distally further than the ramp. However, a change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.A, and Van Den Berg teaches that that it was known in the endotracheal tube art before the effective filing date of the claimed invention to provide a device that straddles the trachea and esophagus (Fig. 3) with an esophageal protrusion (3) (Figs. 3-4) that extends distally further than a ramp (4). Therefore, it would have been an obvious design choice to an artisan before the effective filing date of the claimed invention to ensure that the esophageal protrusion of Parker in view of Tonrey continues to extends distally further than the ramp as taught by Parker and Van Den Berg, in order to provide an esophageal protrusion that securely fits well into the esophagus for anchoring and/or sealing purposes.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Tonrey as applied to claim 1 OR Parker as applied to claim 10, and further in view of Miller et al. (US 2009/0101140 A1; hereinafter “Miller”).
Regarding claim 8 and 11, Parker in view of Tonrey teaches device of claim 1 and Parker discloses the device of claim 10, but Parker is silent regarding wherein an angle between the proximal portion and the distal portion of the tubular member is between 100 and 160 degrees. However, Miller demonstrates that it was well known in the art of facilitating insertion of an endotracheal tube before the effective filing date of the claimed invention for a tubular guide (tubular conduit 3) to include wherein an angle (angle A) (Fig. 2) between the proximal portion (proximal end 1) and the distal portion (distal end 6) of the tubular member is between 100 and 160 degrees (Fig. 2; angle A ranges from about 110° to about 165°, more typically, from about 130° to about 145°, para [0031]), such that modifying Parker to include wherein an angle between the proximal portion and the distal portion of the tubular member is between 100 and 160 degrees as taught by Miller would have been obvious to an artisan before the effective filing date of the claimed invention, in order to provide the predictably result of device with a suitable curvature for facilitating insertion, particularly in a supine patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claim 10 under 35 USC 102: Liu et al. (WO 2010/017685 A1); Avitsian et al. (US 2017/0216545 A1); Bertram (US 2012/0234328 A1); Kruger (GB 2096467 A1); Pagan (US 6,095,144); Alfrey et al. (US 7,040,312 B2); Gaitini (WO 02/092144 A2); Miller et al (US 2009/0101140 A1); Molnar (US 2020/0114105 A1); Mongeon (US 2008/0078402 A1); Patil et al. (US 5,720,275); Sun (US 2019/0054266 A1); Foerster et al. (US 4,905,667; fully capable of functioning/being used as claimed); Fogarty (US 4,774,949; fully capable of functioning/being used as claimed). Additional reference teaching the insertion of a tubular guidance member through the vocal cords: Wood et al. (US 2011/0146690 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785